ACCEPTED
                                                                             03-15-00316-CR
                                                                                     7967115
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      11/24/2015 11:04:20 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-15-00316-CR
                                                 FILED IN
______________________________________________________
                                           3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                  11/24/2015 11:04:20 AM
                    In The Court Of Appeals          JEFFREY D. KYLE
           For   The Third Court Of Appeals District       Clerk
                     Austin, Texas
______________________________________________________

                Heather Lauren Richards,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

 ON APPEAL FROM THE 433rd DISTRICT COURT, COMAL
 COUNTY, TEXAS- TRIAL COURT CAUSE NO. CR2014-091
______________________________________________________

APPELLANT’S SECOND MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@theerwinlawfirm.com

            Counsel for Heather Lauren Richards
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804


Appellee:

Joshua Presley
Comal County District Attorney’s Office
150 N. Seguin Ave, Ste 307
New Braunfels, Texas 78130
Preslj@co.comal.tx.us
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Alejandro

Munoz, files this Second Motion to Extend Time to File Appellant’s Brief.

     The Appellant’s opening brief is currently due on November 24, 2015.

     Counsel for Appellant, Heather Richards, requests a 15-day extension

of time to file Appellant’s brief, making the brief due on December 9, 2015.

This is the second request for extension of time to file the opening brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

   1)   State’s Exhibit Number 70, contained in the Appellate Record, is not

        the recording that was admitted at trial, but is State’s Exhibit 71, a

        recording that was suppressed by the trial court. The Comal County

        District Clerk has the correct Sate’s Exhibit 70, as counsel for

        Appellant has reviewed such. Counsel for Appellant has contacted

        the State and the State has requested time to investigate the error,

        and agrees to this Motion.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues

   presented. This request is not sought for delay but so that justice may be
done,

 All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.



                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this Second Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to December

9, 2015. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Attorney for Appellant
                        CERTIFICATE OF SERVICE

     Pursuant to TEX. R. APP. P. 9.5, I certify that of September 18, 2012, a
copy of this motion was served via through electronic service, to the
following:

Joshua Presley
Comal County District Attorney’s Office
150 N. Seguin Ave, Ste 307
New Braunfels, Texas 78130
Preslj@co.comal.tx.us


                                 /s/ Amanda Erwin
                                 Amanda Erwin